Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               February 07, 2019

The Court of Appeals hereby passes the following order:

A19D0295. DANITTA MORTON et al. v. NAJARIAN CAPITAL, LLC.

      This dispossessory proceeding originated in magistrate court.1 Following an
adverse ruling, the magistrate court issued a writ of possession, and Danitta Morton
and Anthony Ross filed this application.
      “The only avenue of appeal available from [a] magistrate court judgment is
provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the state
or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d 225) (1991).
Thus, this Court may address magistrate court matters only if they already have been
reviewed by the state or superior court. See Westwind Corp. v. Washington Fed. S &
L Assn., 195 Ga. App. 411, 411 (1) (393 SE2d 479) (1990). Nothing in the application
materials shows that the magistrate court’s order has been reviewed by a state or
superior court.




      1
        The case was later transferred to superior court to be consolidated with an
action pending there. Ultimately, however, the superior court action was dismissed,
and the matter was transferred back to magistrate court.
Accordingly, this application is hereby DISMISSED.

                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               02/07/2019
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                              , Clerk.